Opinion issued December 20, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00967-CV
____________

GAUMINTZ, INC.; NATIONAL CONVENIENCE STORES, INC., LESSEE;
THE WESTCAP CORP.; NATIONAL CONVENIENCE STORES, INC.;
STOP 'N GO MARKETS OF TEXAS, INC.; METROPOLITAN LIFE
INSURANCE CO.; AYRSHIRE CORP.; SIGMOR CORP.;AND DIAMOND
SHAMROCK REFINING AND MARKETING, Appellants

V.

HARRIS COUNTY APPRAISAL DISTRICT, Appellee



On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2003-51995



MEMORANDUM OPINION
	Appellants have filed a motion to dismiss their appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.